Title: To James Madison from Levin Winder, 26 April 1813
From: Winder, Levin
To: Madison, James


Sir,
In Council April 26 1813
We have the Honor herewith to transmit a copy of a Letter with sundry enclosures just received by us from Jacob Gibson Esqr. of Talbot County.
From these papers, of the correctness of which we entertain no doubt, it appears that the Enemy visited Sharpe’s Island, of which he is Proprietor, last week, Kept the Possession thereof for several days and took therefrom such supplies, as they were in want of; Mr. Gibson was not in a situation to resist any demands that might be made upon him, and of course is not to be censured, for the conduct of the Enemy.
It is now for the constituted Authorities of the Country to decide, whether under the circumstances disclosed and when that Protection which is the just claim of every Citizen has not been afforded to him, this Gentleman shall receive the Compensation which the Enemy offers, or it would be better by refusing such permission in all cases, and indemnifying the injured out of the National Resources, to take from Individuals the temptations which might sometimes be offer’d to an underhand and dangerous traffic with the Enemy: The determination of the Government upon this subject, as soon as it can be given, we respectfully ask.
We cannot close this Communication without some observations upon the unprotected and defenceless state in which many parts of Maryland are left; Applications from various Quarters are constantly pouring in upon us and so far as the limited means within our power will enable us, we are endeavouring to afford Protection; But besides that we have not sufficient arms and ammunition to supply the demands of every Section of the State, the unavoidable expense of calling out the Militia for its Protection would greatly exceed the Ability of the State Government. By the Constitution of the United States, the common defence is committed to the National Government, which is to protect each State against Invasion and to defray all the necessary expenses of a National war; and to us it is a most painful reflection that after every effort we have made, or can make for the Security of our fellow Citizens and their Property, they have little to rely on but the possible forbearance of the Enemy: The Capital of the State, notwithstanding the late call of the Militia, we are informed by the Commanding officer has not a sufficient force for its protection; Indeed it must be obvious that while there are only twenty or thirty regulars stationed in its forts, the Militia, in whatever force, cannot give to it that Protection which it has a right to claim and without which Maryland may be essentially injured.
A Communication from the Secretary of war, some time since, gave us to understand that a Regiment of the troops, to be raised under a late act of Congress would be applied to Maryland and that a Train of light Artillery of fourteen pieces would be stationed North of the Potomak. We beg Leave to urge the necessity of some immediate aid being orderd to the Seat of Government as well as other parts of this State; any delay may be of fatal consequence as from the force which the Enemy now has in our Bay we have much to apprehend, unless other means of defence, than those which we now have, are afforded us. I have the honor to be respectfully your
Lev. Winder
